Citation Nr: 1724047	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-42 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post concussive headaches with residual pseudo tumor cerebri.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2008 rating decision denied a compensable rating for post concussive headaches with residual pseudo tumor cerebri.  A subsequent rating decision, issued in February 2015, increased the Veteran's rating to 30 percent from August 9, 2012.  

The matter initially came before the Board in February 2016, at which time the Board increased the Veteran's rating to 30 percent for the appeal period prior to August 9, 2012, while denying an increased rating for the subsequent period.  

The matter has since been remanded by the Court of Appeals for Veterans' Claims (Court).  In a February 2017 Order, the Court remanded the Board's February 2016 decision denying the Veteran's claim for entitlement to a rating in excess of 30 percent for the entire appeal period.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

Throughout the appeal period, the Veteran's post concussive headaches have not manifested in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for post concussive headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, notice was provided to the Veteran in May 2008, prior to the adjudication of her claim in September 2008.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of her claim and to seek relevant records. VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file. 

In June 2008 and August 2012, VA provided the Veteran with medical examinations and obtained opinions addressing the current status of her disability.  The examinations and opinions are adequate, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 (2016), and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Increased Rating for Migraines

Migraines are evaluated pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, a disability rating of 30 percent is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a disability rating of 50 percent is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

In her December 2015 hearing testimony, the Veteran contended her headaches occurred at a frequency of "about every month or so until [she] was able to go and get some treatment."  The record reflects treatment for headaches beginning in 2005.  The Veteran stated she has visited the Emergency Room for headaches approximately 6 times since separation from service in May 1998, representing a frequency of less than one visit per year.  She characterized her headaches as productive or blurred vision and causing sensitivity to sound and light, sometimes rising to such a level of severity as to prevent her from going to work.  While the Veteran contended her current headache frequency was 3 to 4 times per week, she acknowledged she rarely misses work.  She also confirmed her condition, including the severity and frequency of her headaches, had not changed substantially over the past several years.

The record confirms the Veteran's account with respect to Emergency Room visits; there is no indication her visits have been more frequent than her testimony indicates.  March 2007 VA treatment records characterize her headaches as "fairly severe," while records from November of that year indicate sharp, frontally located head pain radiating to the occipital area, but not accompanied by neck pain, nor nausea, phonophobia, or photophobia.  The Veteran indicated her headaches occurred approximately twice per week, sometimes lasting for hours, improved by sleep and medication.

March 2008 VA treatment records show significant improvement with medication.  This trend is confirmed in records from the following month, although the Veteran continued to endorse headaches, sometimes lasting for most of the day, but unaccompanied by nausea, vomiting, weakness, or visual changes.  Records from May 2008 show the Veteran "report[ed] that the migraine headaches are much milder since starting the Topamax [medication].  She voices no discomfort at this time."  

The Veteran underwent a VA examination for her headaches in June 2008, at which time she acknowledged she remained able to work full-time despite her symptoms, albeit with rest breaks in quiet areas as needed.  The Veteran indicated she remained generally capable of ordinary activities, with a degree of limitation when symptomatic.  She denied that her headaches had any impact on her gait or balance.  The examiner opined that the overall effect of the Veteran's headaches would be moderate in terms of her ability to perform everyday chores, shopping, exercise, sports, recreation, and travelling, with no effect on feeding, bathing, toileting, or grooming.  

In August 2012, at a subsequent VA examination, the Veteran complained of headaches at a frequency of 3 times per week, often lasting all day.  She indicated she generally missed 5 to 6 days of work per year due to her symptoms, adding that if afforded a quiet place to rest, her symptoms generally resolve and she is able to complete a normal workday.  The examiner opined that the Veteran does not have "very frequent prostrating and prolonged attacks of migraine headache pain," nor even "prostrating attacks of non-migraine headache pain."

VA Treatment records from March 2014 show ongoing complaints of headaches occurring at a frequency of 2 to 3 times per week, often lasting several hours and occasionally resulting in blurred vision, phonophobia or photophobia.  Recent VA medical records from November 2016 show ongoing regular headaches, characterized by occipital pressure.  The Veteran was undergoing approximately biweekly trigger point injections near her left occipital tendon for pain relief.  The most recent VA treatment records, from early 2017, show limited response to medication, the Veteran lately receiving Botox treatment to address her headaches.  Nevertheless, there is no indication the Veteran's symptoms have resulted in substantial time off work, nor that her activities of daily living have been significantly curtailed.

Overall, there is little doubt the Veteran's headaches are severe and limiting.  She has made diligent treatment efforts since 2005, albeit with treatment gaps, and has consistently reported unremitting headache symptoms to providers and examiners.  However, the record, including the Veteran's own statements to providers, and her hearing testimony, confirms she has remained able to work on a full-time basis for at least the majority of the period on appeal.  Moreover, by her own acknowledgement, she has sought emergency treatment for headaches on an infrequent basis, and has generally not missed more than 5 to 6 days of work per year.  As such, the evidence does not support the contention that the Veteran has suffered "very frequent and completely prostrating attacks," as even in the face of regular symptoms, she has remained capable of full-time employment with few absences.  Further, the record simply does not demonstrate that the Veteran's symptoms are capable of producing "severe economic inadaptability," as they appear not to have done so at any point during the period at issue.  Accordingly, the Board does not find that assignment of a 50 percent rating for the Veteran's post concussive headaches is warranted.

Extraschedular Consideration

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Veteran's migraine headaches are manifested by symptoms contemplated by the rating schedule.  The effects of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  In that regard, the rating criteria contemplates the Veteran's reported symptoms, including pain, dizziness, nausea, photophobia, and phonophobia.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the disabilities on appeal, gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).




ORDER

Entitlement to a rating greater than 30 percent for post concussive headaches is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


